Fourth Court of Appeals
                                      San Antonio, Texas
                                            March 25, 2020

                                         No. 04-19-00182-CV

                                           Crystal SMITH,
                                              Appellant

                                                   v.

                                         Joseph HICKMAN,
                                              Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CI19228
                          Honorable Solomon Casseb III, Judge Presiding


                                            ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

           Appellant’s motion to strike unsupported factual allegations in appellee’s brief is MOOT.



                                                        _________________________________
                                                        Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2020.



                                                        ___________________________________
                                                        Michael A. Cruz,
                                                        Clerk of Court